Citation Nr: 1644469	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for left shoulder residual of labrum tear and surgical repair, also claimed as arthritis.

2.  Entitlement to a higher initial disability rating in excess of 10 percent for left knee patellofemoral syndrome with arthritis.

3.  Entitlement to a higher initial disability rating in excess of 10 percent for right knee patellofemoral syndrome with arthritis. 

4.  Entitlement to an initial compensable disability rating for hypertension.

5.  Entitlement to service connection for benign prostate hypertrophy.  

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to November 1986 and from September 2005 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

A July 2015 rating decision denied entitlement to a total disability rating based upon individual unemployability (TDIU).  The Board notes that the Veteran has presented evidence indicating that he is unemployable due to service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For this reason, the Board has modified the issues on appeal to include the matter of entitlement to a TDIU.

The issues of entitlement to a higher initial rating for left shoulder labrum tear, entitlement to a higher initial rating for left knee patellofemoral syndrome, and entitlement to a higher initial rating for right knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating of the appeal, the Veteran's hypertension has been manifested by a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.   

2.  Benign prostate hypertrophy initially manifested during service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent disability rating for service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.27, 4.31, 4.104, DC 7101 (2015).

2.  Service connection for benign prostate hypertrophy is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Appropriate notices were sent to the Veteran between 2009 and 2013.  The record also indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records and Social Security Administration records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained. 

The Veteran had VA examinations for hypertension in May 2010 and June 2015. When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of hypertension.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4).

Furthermore, as noted, the Veteran was afforded a Board hearing in July 2016.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Benign Prostate Hypertrophy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The diagnosed prostate disorder is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309 (a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran asserts that he was treated for benign prostate hypertrophy in service.   An April 2010 treatment reflects a diagnosis of benign prostatic hyperplasia.  The record reflects that medication for benign prostate hypertrophy, specifically Alfuzosin, was prescribed to the Veteran in March 2010.

In August 2016, a VA primary care physician opined that treatment records show that the Veteran had benign prostate hypertrophy in service.  The physician noted that he had BPH in service and was on medication for BPH, and he currently has BPH.  The physician opined that this shows that the Veteran's current BPH is the same as his condition in the military.  

Accordingly, in light of the diagnosis of benign prostatic hyperplasia during service and the private physician's positive nexus opinion, and resolving all reasonable doubt in the Veteran's, service connection for benign prostate hypertrophy is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2014).

Initial Rating for Hypertension

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of the disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A May 2011 rating decision granted service connection for hypertension and assigned a non-compensable disability rating from May 2010.  

The Veteran's hypertension is rated as noncompensable pursuant to 38 C.F.R. 
§ 4.104 , DC 7101.  DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is warranted with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted with diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 , DC 7101.

Note (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

Note (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

Note (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease. 

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a noncompensable rating, as in DC 7101, a noncompensable rating will be assigned when the required symptomatology for a compensable rating is not shown.  38 C.F.R. § 4.31.

At the Board hearing in July 2016, the Veteran testified that he has had diastolic blood pressure readings in the 100 to 110 range and has been on medication continuously since 2010.

A review of VA treatment records show that the Veteran has been on hypertension medication since 2009.  During the appeal period, the Veteran has predominantly had diastolic blood pressure at or near 100.  

An April 2009 entry in the service treatment records shows a blood pressure reading of 143/101.  

At a May 2010 VA examination, the Veteran reported a history of hypertension since 2009, treated with Lisinopril.  Three blood pressure readings on examination were 143/103, 156/106, and 147/99.  

A June 2010 VA treatment record shows blood pressure of 133/94.  VA outpatient treatment records dated in July 2010 noted a blood pressure reading of 128/94.

A VA outpatient record dated in October 2010 noted a blood pressure reading of 132/98.

VA outpatient treatment records dated in December 2010 noted blood pressure readings of 129/93,  120/87, and 141/98.   

A May 2011 VA treatment record noted blood pressure of 125/97.

In February 2014, the Veteran's blood pressure was 104/69.  Upon VA examination in July 2015, the Veteran had blood pressure readings of 128/70, 122/68, and 130/72.  

Upon review of the evidence, the Board finds that the symptoms of the Veteran's hypertension more nearly approximate the criteria for a 10 percent rating under DC 7101.  The VA examinations and treatment records during the rating period show a history of diastolic pressure predominantly 100 or more that requires continuous medication for control, for which a 10 percent rating is warranted under DC 7101.  A rating in excess of 10 percent is not warranted, as the evidence during the appeal period does not show  that the Veteran's hypertension has been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  His service-connected hypertension is manifested by a history of diastolic pressure predominantly 100 or more and the requirement for continuous medication for control.  There is no evidence in the record of symptoms of and/or impairment due to his hypertension not encompassed by the criteria for the schedular rating assigned.  The Board therefore finds that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

The Board has considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development.  The Court found that, because additional development was to be conducted on a TDIU claim, remanding for that development was inconsistent with determining that the spine disorder "did not show a 'marked interference with employment.'"  Brambley, 17 Vet. App. at 24.  In this case, the Veteran has not indicated that hypertension interferes with his employment.   The Veteran has attributed his unemployability to his bilateral foot, bilateral knee, and shoulder disabilities.  Therefore, the Board's actions are not divergent from each other.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Service connection for benign prostate hypertrophy is granted.  

An initial 10 percent rating is granted for hypertension, subject to regulations governing the payment of monetary benefits.  


REMAND

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court found that, pursuant to 38 C.F.R. §  4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, the June 2015 VA examination of the left shoulder and knees did not include range of motion testing in active and passive motion and weight-bearing and nonweight-bearing, where appropriate.  Therefore, the Board finds that another VA examination is necessary with respect to those claims.  


TDIU

A TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.   In an October 2014 statement, the Veteran asserted that he is unable to work due to his service-connected foot, knee, shoulder and lumbar spine disabilities.   The Veteran submitted a formal claim for TDIU in May 2015, wherein he reported that he last worked in May 2010.  

Social Security Administration records that were received in May 2015 reflect that the Veteran was considered disabled from May 2010, due to various disabilities, including hypertension, bilateral knee chondromalacia, and left shoulder degenerative joint disease.  

In June 2015, the Veteran had VA examinations for his left shoulder and bilateral knees.  The examiner opined that his disabilities do not impact his ability to work.  
However, the June 2015 examiner did not review the Veteran's Social Security records and in light of the need for further examination of the some of the Veteran's service-connected disabilities as outlined above, the Board finds that an addendum opinion addressing the functional, and especially occupational, impairment that Veteran has due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination of his left shoulder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

a.  The examiner should describe the range of motion of the left shoulder in degrees.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment during flare-ups should be described, to the extent possible, in terms of the degree of additional loss of range of motion.  If the requested information cannot be provided without resorting to speculation, the examiner should so state and explain why it is not possible to provide such findings.

b. The testing for left shoulder range of motion for pain must be based on both active and passive range of motion, and weight-bearing/ non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

2.  Schedule the Veteran for another VA examination of his left and right knees.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

a. The examiner should describe the range of motion of the knees in degrees.  The examiner should also set forth the extent of any functional loss present for the knees due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment during flare-ups should be described, to the extent possible, in terms of the degree of additional loss of range of motion.  If the requested information cannot be provided without resorting to speculation, the examiner should so state and explain why it is not possible to provide such findings.

 b. The examiner should perform range of motion testing for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Return the claims file to the physician who performed the June 2015 examinations for an addendum opinion.  If the June 2015 examiner is not available, another qualified examiner should provide the opinion.  The entire claims file, including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  The examination report should indicate that the claims file was reviewed.

a. The VA examiner should provide an opinion regarding the functional impact of the Veteran's service connected disabilities on his daily activities and ability to maintain employment.  The examiner should consider the following service-connected disabilities:  bilateral plantar fasciitis with arthritis; degenerative joint disease of the lumbar spine; right and left patellofemoral syndrome with arthritis; left shoulder residual of labrum tear; right wrist sprain; glaucoma; hypertension; right foot scar; left shoulder scar; and left foot scar.

b. The examiner should consider the Veteran's level of education, experience, and occupational background.  The examiner should not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached

c. The examiner should consider the Social Security Administration records received in May 2015.  

4.  After the requested development is completed,
readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


